Case 1l-Ly-Olloc-nnl Doclo Filed li/z0;z0 Entered Life0/c0 Loilol4y

90 MERRICK AVENUE, 9TH FLOOR

PHONE: 516.296.7000 @ FAX: 516.296.7111

www.certilmanbalin.com

 

 

 

RICHARD J. MCCORD
PARTNER

Direct Dia : 516.296.7801
rmecord@certilmanbalin.com

 

VIA ELECTRONIC CASE FILING AND EMAIL

November 20, 2020

Angela Howard, Courtroom Deputy

Chambers of the Honorable Nancy Hershey Lord
United States Bankruptcy Judge

United States Bankruptcy Court

Eastern District of New York

271 Cadman Plaza East

Brooklyn, New York 11201

Re: Northern Boulevard Automall LLC,
Chapter 7
Case No.: 19-41348-nhl

Magic Major Auto, Inc. V. Nikolaos Letsios, et al.
Adversary Proceeding No. 119-01152-nhl

Dear Ms. Howard:

This shall confirm that the hearing scheduled for November 19, 2020 at 3:00 p.m. in the
above matter has been adjourned, on consent to January 13, 2021, at 2:00 p.m.

If you should have any questions or require additional information, please contact this
office. Thank you for your courtesy and assistance in this matter.

Very truly yours,

/s/ Richard J. McCord
RICHARD J. MCCORD

RJM:ccf

ce: Robert K. Gross, Esq. (via email)
Janice Grubin, Esq. (via email)
Alan Stein, Esq. (via email)
Emanuel Kataev, Esq. (via email)
Joseph Labuda, Esq. (via email)

CERTILMAN BALIN ADLER & HymMan, LLP 7269362.1
SUFFOLK OFFICE: HAUPPAUGE, NY 11788
